
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.16



SEPARATION AGREEMENT AND GENERAL RELEASE

        This Separation Agreement and General Release (the "Agreement") is made
by and between Brian P. Woolf (the "Executive") and Caché, Inc. ("Caché")
(together, "the parties").

        WHEREAS, the Executive was employed by Caché pursuant to an Employment
Agreement dated as of February 8, 2006 (the "Employment Agreement"); and

        WHEREAS, the Executive was terminated from his employment with the
Company without Cause effective January 24, 2008 (the "Termination Date");

        WHEREAS, pursuant to the Employment Agreement, the Executive is entitled
to receive certain payments in the event he is terminated without Cause,
provided that the Executive executes a general release agreement in a form and
substance acceptable to Caché;

        WHEREAS, as a condition precedent to receiving such payments, as more
fully described herein, Executive agrees to execute and fully comply with the
terms of this Agreement;

        NOW, THEREFORE, for good and valuable consideration, the sufficiency of
which is acknowledged hereby, and in consideration of the mutual covenants and
undertakings set forth herein, the parties agree as follows:

        1.    Compensation and Benefits.    

        (a)   In exchange for and in consideration of the covenants and promises
contained herein, including the Executive's release of all claims against Caché
and the Releasees as set forth in Paragraph 2 below, Caché will provide the
Executive with a lump sum payment of Six Hundred Four Thousand Dollars
($604,000.00), less all applicable taxes and deductions. This payment shall be
made within thirty (30) days after the Effective Date (as defined in
Paragraph 16). The Executive acknowledges and agrees that unless he enters into
this Agreement, he would not otherwise be entitled to receive the consideration
set forth in this Paragraph 1(a).

        (b)   All of the stock options awarded by Caché to the Executive that
are exercisable as of the Termination Date shall be exercised by the Executive,
if at all, on or before February 7, 2008, and any such stock options that are
not exercised on before February 7, 2008 shall be forfeited as of that date. Any
of the Executive's stock options that are not exercisable as of the Termination
Date shall be forfeited in accordance with the terms of the respective option
agreement.

        (c)   Except as set forth in Paragraph 1 of this Agreement, the
Executive shall receive no other payments or benefits from Caché. The Executive
acknowledges and agrees that the consideration set forth in Paragraph 1
constitutes full accord and satisfaction for all amounts due and owing to him as
of the Termination Date, including all amounts due and owing to him under the
Employment Agreement. The Executive acknowledges and agrees that his eligibility
for, entitlement to, and accrual of, any payments or benefits from Caché,
including, but not limited to, payments under Caché's Executive Committee Bonus
Plan, paid time off, and any fringe or insurance benefits, terminated effective
on the Termination Date.

        2.    General Release.    

        In exchange for and in consideration of the covenants and promises
contained herein, the Executive, on behalf of himself and his spouse, domestic
partner, children, agents, assignees, heirs, executors, administrators,
beneficiaries, trustees, legal representatives, and assigns, hereby waives,
discharges and releases Caché and its current and former parents, subsidiaries,
divisions, branches, assigns and affiliated and related companies, and their
respective predecessors, successors, employee benefit plans, and present and
former directors, officers, partners, shareholders, fiduciaries, employees,
representatives, agents and attorneys, in their individual and representative
capacities ("Releasees") from any and all actions, causes of action,
obligations, liabilities, claims and demands the Executive

--------------------------------------------------------------------------------




may have, known or unknown, contingent or otherwise, and whether specifically
mentioned or not, regardless of when they accrued until the date the Executive
signs this Agreement.

        This release includes, but is not limited to, any claims based on the
Executive's employment with Caché or the termination of that employment,
including the release of any claims for wrongful discharge or breach of contract
(express, implied or otherwise), including any claims based on the Employment
Agreement or any Stock Option Agreement. This release includes, but is not
limited to, any claims of alleged employment discrimination, harassment, or
retaliation on any basis, including age, race, color, ethnicity, national
origin, gender, religion, disability (or perceived disability), sexual
orientation, veteran's status, whistleblower status or marital status. This
release includes, but is not limited to, any claims the Executive may have under
Title VII of the Civil Rights Act of 1964; the Equal Pay Act; the Age
Discrimination in Employment Act; the Americans With Disabilities Act; the New
York State Human Rights Law; the New York City Human Rights Law; the New York
Labor Law; or any other federal, state, or local laws or regulations, including
any and all laws or regulations prohibiting employment discrimination,
harassment, or retaliation. This release includes, but is not limited to, any
claims for negligence, defamation, wrongful discharge or intentional tort. The
Executive agrees that he hereby waives any right that he may have to seek or to
share in any relief, monetary or otherwise, relating to any claim released
herein, whether such claim was initiated by the Executive or not. This release
does not include a release of any rights the Executive may have to unemployment
benefits or of any rights the Executive may have under this Agreement.

        3.    Denial of Wrongdoing.    It is agreed and understood between the
parties that nothing contained in this Agreement, nor the fact that the
Executive has been paid any remuneration under it, shall be construed,
considered or deemed to be an admission of liability or wrongdoing by Caché.
Caché denies committing any wrongdoing or violating any legal duty with respect
to the Executive's employment or the termination of his employment. The terms of
this Agreement, including all facts, circumstances, statements and documents,
shall not be admissible or submitted as evidence in any litigation, in any
forum, for any purpose, other than to secure enforcement of the terms and
conditions of this Agreement, or as may otherwise be required by law.

        4.    Confidentiality.    The Executive promises not to discuss or
disclose the terms of this Agreement or the amount or nature of the
consideration provided to the Executive under this Agreement to any person other
than the Executive's immediate family members and the Executive's attorney
and/or financial advisor, should one be consulted, provided that those to whom
the Executive may make such disclosure agree to keep said information
confidential and not disclose it to others.

        5.    Return of Property.    The Executive hereby acknowledges and
agrees to adhere to his continuing contractual and legal obligations to the
Company with respect to the return of all Caché property, including all
Confidential Information (as defined in the Employment Agreement), as expressly
set forth in Section 6 of his Employment Agreement.

        6.    Confidentiality and Nondisclosure of Information.    The Executive
hereby acknowledges and agrees to adhere to his continuing contractual and legal
obligations to the Company with respect to confidentiality and nondisclosure of
information, as expressly set forth in Section 7.1 of his Employment Agreement.

        7.    Non-Competition.    The Executive hereby acknowledges and agrees
to adhere to his continuing contractual and legal obligations to the Company
with respect to non-competition, as expressly set forth in Section 7.2 of his
Employment Agreement; provided, however, that the Executive acknowledges and
agrees, in consideration of the payment set forth in Paragraph 1 of this
Agreement, that the period during which the Executive shall not, directly, or
indirectly, engage in competition with Cache shall be one (1) year following the
Termination Date.

2

--------------------------------------------------------------------------------



        8.    Non-Solicitation.    The Executive hereby acknowledges and agrees
to adhere to his continuing contractual and legal obligations to the Company
with respect to confidentiality and nondisclosure of information, as expressly
set forth in Section 7.3 of his Employment Agreement.

        9.    Cooperation and Non-Disparagement.    The Executive hereby
acknowledges and agrees to adhere to his continuing contractual and legal
obligations to the Company with respect to cooperation and non-disparagement, as
expressly set forth in Sections 8 and 9, respectively, of his Employment
Agreement. The Executive further agrees to assist the company in the Lori Light
litigation, by making himself available and co-operating with the Company's
council.

        10.    Future Employment.    The Executive agrees that he will not at
any time in the future seek employment with Caché and hereby waives any right
that may accrue to him from any application for employment that he may make, or
any employment that he may receive, notwithstanding this Paragraph. By this
Agreement, the Executive intends to remove himself from consideration for future
employment with Caché and agrees that execution of this Agreement shall
constitute good and sufficient cause to reject any application the Executive may
make for employment or to terminate any such employment he may obtain
notwithstanding this Paragraph. The Executive understands and agrees that he has
no right to any reinstatement or re-employment by Caché at any time.

        11.    Choice of Law and Forum.    This Agreement shall in all respects
be interpreted, enforced and governed in accordance with and pursuant to the
laws of the State of New York, without regard to its conflicts of laws
provisions. Any dispute, claim or cause of action arising out of, or related to,
this Agreement shall be commenced only in a federal or state court in the State
of New York, County of New York, and the parties hereby submit to the exclusive
jurisdiction of such courts and waive any claim of an inconvenient forum.

        12.    Entire Agreement.    The Executive acknowledges and agrees that
this Agreement reflects the entire agreement between the parties regarding the
subject matter herein and fully supersedes any and all prior agreements and
understandings between the parties hereto, including the Employment Agreement,
except as specifically set forth herein. There is no other agreement except as
stated herein. The Executive acknowledges that Caché has made no promises to him
other than those contained in this Agreement.

        13.    Modification.    This Agreement may not be changed unless the
change is in writing and signed by the Executive and an authorized
representative of Caché.

        14.    General Provisions.    The failure of any party to insist on
strict adherence to any term hereof on any occasion shall not be considered a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term hereof. This Agreement may be signed in
counterparts. The invalidity of any provision of this Agreement shall not affect
the validity of any other provision hereof.

        15.    Review Period.    The Executive understands that he has been
given a reasonable period of twenty-one (21) days to review and consider this
Agreement before signing it. The Executive understands that he may use as much
of this twenty-one-day period as he wishes prior to signing. The Executive
acknowledges and agrees that he must sign and return the original Agreement to
the Caché, c/o Maggie Feeney, Caché, Inc., 1440 Broadway, 5th Floor, New York,
NY 10018, on or before [INSERT DATE 21 DAYS AFTER EXECUTIVE RECEIVES THE
AGREEMENT], and that if the Executive fails to do so, the entire Agreement shall
be null and void and the parties shall have no obligations under the Agreement
to one another. The Executive acknowledges that, to the extent that the
Executive decides to sign this Agreement prior to the expiration of the above
period, such decision was knowing and voluntary on his part. The parties agree
that any changes to this Agreement, whether material or immaterial, do not
restart the running of the twenty-one-day period

3

--------------------------------------------------------------------------------



        16.    Revocation Period.    The Executive may revoke this Agreement
within seven (7) days of the date on which he signs it (the "Revocation Period")
by delivering a written notice of revocation to the Caché, c/o Maggie Feeney,
Caché, Inc., 1440 Broadway, 5th Floor, New York, NY 10018, no later than the
close of business on the seventh day after the Executive signs and delivers this
Agreement to the Caché. If the Executive revokes this Agreement, the entire
Agreement shall be null and void and the parties shall have no obligations under
the Agreement to one another. This Agreement shall become effective upon:
(a) the Caché's receipt of this Agreement, executed by the Executive, in
accordance with Paragraph 15; and (b) the expiration of the seven-day revocation
period as set forth in this Paragraph 16 (the "Effective Date").

        17.    Legal Counsel.    The Executive is hereby advised of his right to
consult with an attorney before signing this Agreement, which includes a general
release. The Executive hereby acknowledges his right to consult with an attorney
and understands that whether or not he does so is his decision.

        THE EXECUTIVE ACKNOWLEDGES THAT HE IS NOT ELIGIBLE TO RECEIVE ANY
COMPENSATION OR BENEFITS UNDER THIS AGREEMENT UNLESS THE EXECUTIVE EXECUTES THIS
AGREEMENT BY NO LATER THAN [INSERT DATE 21 DAYS AFTER EXECUTIVE RECEIVES THE
AGREEMENT].

        THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT,
UNDERSTANDS IT, AND IS VOLUNTARILY ENTERING INTO IT OF HIS OWN FREE WILL,
WITHOUT DURESS OR COERCION, AFTER DUE CONSIDERATION OF ITS TERMS AND CONDITIONS.

Caché, Inc.   Brian P. Woolf
By:
/s/  MARGARET FEENEY      

--------------------------------------------------------------------------------


 
/s/  BRIAN P. WOOLF      

--------------------------------------------------------------------------------


 

 

 
 
Name: Margaret Feeney

--------------------------------------------------------------------------------

   


 

 

 
 
Title: EVP/CFO

--------------------------------------------------------------------------------

   


 

 

 
 

 
Date: 2/6/08

--------------------------------------------------------------------------------

  Date: 2/5/08

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.16



SEPARATION AGREEMENT AND GENERAL RELEASE
